
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.7



TENFOLD CORPORATION

1999 STOCK PLAN


        1.    Purposes of the Plan. The purposes of this Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees and Consultants
of the Company and to promote the success of the Company's business. Options
granted under the Plan may be either Incentive Stock Options (as defined under
Section 422 of the Code) or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an Option and subject to the applicable
provisions of Section 422 of the Code and the regulations promulgated
thereunder. Stock Purchase Rights may also be granted under the Plan.

        2.    Definitions. As used herein, the following definitions shall
apply:

(a)"Administrator" means the Board or its Committee appointed pursuant to
Section 4 of the Plan.

(b)"Affiliate" means an entity other than a Subsidiary (as defined below) in
which the Company owns an equity interest or which, together with the Company,
is under common control of a third person or entity.

(c)"Applicable Laws" means the legal requirements relating to the administration
of stock option and restricted stock purchase plans under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
Stock Exchange rules or regulations and the applicable laws of any other country
or jurisdiction where Options or Stock Purchase Rights are granted under the
Plan, as such laws, rules, regulations and requirements shall be in place from
time to time.

(d)"Board" means the Board of Directors of the Company.

(e)"Change of Control" means a sale of all or substantially all of the Company's
assets, or any merger or consolidation of the Company with or into another
corporation other than a merger or consolidation in which the holders of more
than 50% of the shares of capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by the voting securities
remaining outstanding or by their being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company, or such surviving entity, outstanding
immediately after such transaction.

(f)"Code" means the Internal Revenue Code of 1986, as amended.

(g)"Committee" means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.

(h)"Common Stock" means the Common Stock of the Company.

(i)"Company" means TenFold Corporation, a Delaware corporation.

(j)"Consultant" means any person, including an advisor, who renders services to
the Company or any Parent, Subsidiary or Affiliate and is compensated for such
services, and any Director of the Company whether compensated for such services
or not.

(k)"Continuous Service Status" means the absence of any interruption or
termination of service as an Employee or Consultant to the Company or a Parent,
Subsidiary or Affiliate. Continuous Service Status shall not be considered
interrupted in the case of (i) sick leave; (ii) military leave; (iii) any other
leave of absence approved by the Administrator, provided that such leave is for
a period of not more than 90 days, unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between locations of the

--------------------------------------------------------------------------------

Company or between the Company, its Parent(s), Subsidiaries, Affiliates or their
respective successors. A change in status from an Employee to a Consultant or
from a Consultant to an Employee will not constitute a termination of Continuous
Service Status.

(l)"Corporate Transaction" means a sale of all or substantially all of the
Company's assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.

(m)"Director" means a member of the Board.

(n)"Employee" means any person (including, if appropriate, any Named Executive,
Officer or Director) employed by the Company or any Parent, Subsidiary or
Affiliate of the Company. The payment by the Company of a director's fee to a
Director shall not be sufficient to constitute "employment" of such Director by
the Company.

(o)"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(p)"Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system including without limitation the National Market of the National
Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq") System,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such system or exchange on
the date of determination (or if no trading or bids occurred on the date of
determination, on the last trading day prior to the date of determination), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii)If the Common Stock is quoted on the Nasdaq System (but not on the National
Market thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock for the date of
determination (or if no bids occurred on the date of determination, on the last
trading day prior to the date of determination); or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.



(q)"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.

(r)"Listed Security" means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.

(s)"Named Executive" means any individual who, on the last day of the Company's
fiscal year, is the chief executive officer of the Company (or is acting in such
capacity) or among the four most highly compensated officers of the Company
(other than the chief executive officer). Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.

(t)"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.

(u)"Officer" means a person who is an officer of the Company within the meaning
of Section 16(a) of the Exchange Act and the rules and regulations promulgated
thereunder.

-2-

--------------------------------------------------------------------------------

(v)"Option" means a stock option granted pursuant to the Plan.

(w)"Option Agreement" means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(x)"Option Exchange Program" means a program approved by the Administrator
whereby outstanding Options are exchanged for Options with a lower exercise
price.

(y)"Optioned Stock" means the Common Stock subject to an Option.

(z)"Optionee" means an Employee or Consultant who receives an Option.

(aa)"Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(bb)"Participant" means any holder of one or more Options or Stock Purchase
Rights, or the Shares issuable or issued upon exercise of such awards, under the
Plan.

(cc)"Plan" means this 1999 Stock Plan.

(dd)"Reporting Person" means an Officer, Director or greater than 10%
stockholder of the Company within the meaning of Rule 16a-2 of the Exchange Act,
who is required to file reports pursuant to Rule 16a-3 of the Exchange Act.

(ee)"Restricted Stock" means shares of Common Stock acquired pursuant to a grant
of a Stock Purchase Right under Section 11 below.

(ff)"Restricted Stock Purchase Agreement" means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of a Stock Purchase Right granted under the Plan and includes any
documents attached to such agreement.

(gg)"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

(hh)"Share" means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(ii)"Stock Exchange" means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

(jj)"Stock Purchase Right" means the right to purchase Common Stock pursuant to
Section 11 below.

(kk)"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ll)"Ten Percent Holder" means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.

        3.    Stock Subject to the Plan. Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of shares that may be sold under the
Plan is 6,500,000 Shares of Common Stock, plus an annual increase on the first
day of each of the Company's fiscal years beginning in 2000, 2001, 2002, 2003
and 2004 equal to the lesser of (i) 1,000,000 Shares, (ii) three percent (3%) of
the Shares outstanding on the last day of the immediately preceding fiscal year,
or (iii) such lesser number of Shares as the Board shall determine. The Shares
may be authorized, but unissued, or reacquired Common Stock.

-3-

--------------------------------------------------------------------------------


        If an Option expires or becomes unexercisable for any reason without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares that were subject thereto shall, unless the Plan
has been terminated, become available for future grant under the Plan. In
addition, any Shares of Common Stock that are retained by the Company upon
exercise of an Option or Stock Purchase Right in order to satisfy the exercise
or purchase price for such Option or Stock Purchase Right or any withholding
taxes due with respect to such exercise or purchase shall be treated as not
issued and shall continue to be available under the Plan. Shares issued under
the Plan and later repurchased by the Company pursuant to any repurchase right
that the Company may have shall not be available for future grant under the
Plan.

        4.    Administration of the Plan.

(a)General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers (who may (but need not) be Officers) to grant Options or
Stock Purchase Rights to Employees and Consultants.

(b)Administration with respect to Reporting Persons. With respect to Options
granted to Reporting Persons and Named Executives, the Plan may (but need not)
be administered so as to permit such Options to qualify for the exemption set
forth in Rule 16b-3 and to qualify as performance-based compensation under
Section 162(m) of the Code.

(c)Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan pursuant to Section 4(b)
above, to the extent permitted or required by Rule 16b-3 and Section 162(m) of
the Code.

(d)Powers of the Administrator. Subject to the provisions of the Plan and in the
case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

(i)to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(p) of the Plan;

(ii)to select the Employees and Consultants to whom Options and Stock Purchase
Rights or any combination thereof may from time to time be granted;

(iii)to determine whether and to what extent Options and Stock Purchase Rights
or any combination thereof are granted;

(iv)to determine the number of Shares of Common Stock to be covered by each such
award granted;

(v)to approve forms of agreement for use under the Plan;

(vi)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when
Options or Stock Purchase Rights may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option,

-4-

--------------------------------------------------------------------------------

Optioned Stock, Stock Purchase Right or Restricted Stock, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;

(vii)to determine whether and under what circumstances an Option may be settled
in cash under Section 10(f) instead of Common Stock;

(viii)to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option shall
have declined since the date the Option was granted and to make any other
amendments or adjustments to any Option that the Administrator determines, in
its discretion and under the authority granted to it under the Plan, to be
necessary or advisable, provided however that no amendment or adjustment to an
Option that would materially and adversely affect the rights of any Optionee
shall be made without the prior written consent of the Optionee;

(ix)to determine the terms and restrictions applicable to Stock Purchase Rights
and the Restricted Stock purchased by exercising such Stock Purchase Rights;

(x)to initiate an Option Exchange Program;

(xi)to construe and interpret the terms of the Plan and awards granted under the
Plan; and

(xii)in order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Options or Stock Purchase Rights to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.



(e)Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.

        5.    Eligibility.

(a)Recipients of Grants. Nonstatutory Stock Options and Stock Purchase Rights
may be granted to Employees and Consultants. Incentive Stock Options may be
granted only to Employees, provided however that Employees of Affiliates shall
not be eligible to receive Incentive Stock Options. An Employee or Consultant
who has been granted an Option or Stock Option Right may, if he or she is
otherwise eligible, be granted additional Options or Stock Purchase Rights.

(b)Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares with respect to which Options are exercisable for the first time
by an Optionee during any calendar year (under all plans of the Company or any
Parent or Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5(b), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the date of grant
of such Option.

(c)No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of employment or consulting relationship with
the Company, nor shall it interfere in any way with his or her right or the
Company's right to terminate his or her employment or consulting relationship at
any time, with or without cause.

        6.    Term of Plan. The Plan shall become effective upon the effective
date of the registration statement on Form S-1 for the initial public offering
of the Common Stock. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 16 of the Plan.

-5-

--------------------------------------------------------------------------------


        7.    Term of Option. The term of each Option shall be the term stated
in the Option Agreement; provided however that the term shall be no more than
ten (10) years from the date of grant thereof or such shorter term as may be
provided in the Option Agreement and provided further that, in the case of an
Incentive Stock Option granted to a person who at the time of such grant is a
Ten Percent Holder, the term of such Incentive Stock Option shall be five
(5) years from the date of grant thereof or such shorter term as may be provided
in the Option Agreement.

        8.    Limitation on Grants to Employees. Subject to adjustment as
provided in Section 14 below, the maximum number of Shares which may be subject
to Options and Stock Purchase Rights granted to any one Employee under this Plan
for any fiscal year of the Company shall be 1,000,000.

        9.    Option Exercise Price and Consideration.

(a)Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:

(i)In the case of an Incentive Stock Option

(A)granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant; or

(B)granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.



(ii)In the case of a Nonstatutory Stock Option

(A)granted to a person who, at the time of the grant of such Option, is a Named
Executive of the Company, the per share Exercise Price shall be no less than
100% of the Fair Market Value on the date of grant if such Option is intended to
qualify as performance-based compensation under Section 162(m) of the Code; or

(B)granted to any person other than a Named Executive, the per Share exercise
price shall be such price as is determined by the Administrator.



(iii)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.



(b)Permissible Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) delivery of Optionee's promissory note with such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate (subject to the provisions of Section 153 of the Delaware General
Corporation Law); (4) cancellation of indebtedness; (5) other Shares that (x) in
the case of Shares acquired upon exercise of an Option either have been owned by
the Optionee for more than six months on the date of surrender (or such other
period as may be required to avoid a charge to the Company's earnings) or were
not acquired, directly or indirectly, from the Company, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is exercised; (6) delivery of a properly
executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect exercise of
the Option and prompt delivery to the Company of the sale or loan proceeds
required to pay the exercise price and any applicable withholding taxes; (7) any
combination of the foregoing methods of payment; or (8) such other consideration
and method of payment for the issuance of Shares to

-6-

--------------------------------------------------------------------------------

the extent permitted under the Applicable Laws. In making its determination as
to the type of consideration to accept, the Administrator shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company and the Administrator may refuse to accept a particular form of
consideration at the time of any Option exercise if, in its sole discretion,
acceptance of such form of consideration is not in the best interests of the
Company at such time.

        10.    Exercise of Option.

(a)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable at such times and under such conditions as determined by
the Administrator, consistent with the terms of the Plan, and reflected in the
Option Agreement, including vesting requirements and/or performance criteria
with respect to the Company and/or the Optionee. The Administrator shall have
the discretion to determine whether and to what extent the vesting of Options
shall be tolled during any unpaid leave of absence; provided however that in the
absence of such determination, vesting of Options shall be tolled during any
such leave.

        An Option may not be exercised for a fraction of a Share.

        An Option shall be deemed exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and the Company has received full payment
for the Shares. Full payment may, as authorized by the Administrator, consist of
any consideration and method of payment allowable under Section 9(b) of the
Plan. Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly upon exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 14 of the Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.

(b)Termination of Status as an Employee or Consultant. In the event of
termination of an Optionee's Continuous Service Status, such Optionee may, but
only within three (3) months (or such other period of time, not less than thirty
(30) days, as is determined by the Administrator, with such determination in the
case of an Incentive Stock Option being made at the time of grant of the Option)
after the date of such termination (but in no event later than the date of
expiration of the term of such Option as set forth in the Option Agreement),
exercise his or her Option to the extent that he or she was vested in the Option
Shares as of the date of such termination. To the extent that the Optionee was
not vested in the Option Shares as of the date of such termination, or if the
Optionee does not exercise the Option to the extent so vested within the time
specified above, the Option shall terminate and the Optioned Stock underlying
the unexercised portion of the Option shall revert to the Plan. No termination
shall be deemed to occur and this Section 10(b) shall not apply if (i) the
Optionee is a Consultant who becomes an Employee, or (ii) the Optionee is an
Employee who becomes a Consultant.

(c)Disability of Optionee. Notwithstanding Section 10(b) above, in the event of
termination of an Optionee's Continuous Service Status as a result of his or her
total and permanent disability (as defined in Section 22(e)(3) of the Code),
such Optionee may, but only within twelve

-7-

--------------------------------------------------------------------------------

(12) months (or such other period of time as is determined by the Administrator,
with such determination in the case of an Incentive Stock Option made at the
time of grant of the Option) from the date of such termination (but in no event
later than the date of expiration of the term of such Option as set forth in the
Option Agreement), exercise the Option to the extent he or she was vested in the
Option Shares as of the date of such termination. To the extent that the
Optionee was not entitled to exercise the Option at the date of termination, or
if the Optionee does not exercise the Option to the extent so vested within the
time specified above, the Option shall terminate and the Optioned Stock
underlying the unexercised portion of the Option shall revert to the Plan.

(d)Death of Optionee. In the event of the death of an Optionee during the period
of Continuous Service Status since the date of grant of the Option, or within
30 days following termination of the Optionee's Continuous Service Status, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration date of the term of such
Option as set forth in the Option Agreement) by such Optionee's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent the Optionee was vested in the Option Shares as of the
date of death or, if earlier, the date of termination of the Optionee's
Continuous Service Status. To the extent that the Optionee was not vested in the
Option Shares as of the date of death or termination, as the case may be, or if
the Optionee does not exercise such Option to the extent so vested within the
time specified above, the Option shall terminate and the Optioned Stock
underlying the unexercised portion of the Option shall revert to the Plan.

(e)Extension of Exercise Period. The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following termination of an Optionee's Continuous Service Status
from the periods set forth in Sections 10(b), 10(c) and 10(d) above or in the
Option Agreement to such greater time as the Board shall deem appropriate,
provided that in no event shall such Option be exercisable later than the date
of expiration of the term of such Option as set forth in the Option Agreement.

(f)Buy-Out Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time such offer is made.

        11.    Stock Purchase Rights.

(a)Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The purchase price of Shares subject to Stock Purchase Rights shall be as
determined by the Administrator. The offer to purchase Shares subject to Stock
Purchase Rights shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.

(b)Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
employment with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original purchase price paid by the purchaser and may be
paid by cash or cancellation of any indebtedness of the purchaser to the
Company. The repurchase option shall lapse at such rate as the Administrator may
determine;

-8-

--------------------------------------------------------------------------------

provided however that with respect to any Stock Purchase Right granted on any
date on which the Common Stock is not a Listed Security to a purchaser who is
not an officer, Director or Consultant of the Company or of any Parent,
Subsidiary or Affiliate of the Company, any applicable repurchase option shall
lapse at a minimum rate of 20% per year if required by the Applicable Laws.

(c)Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

(d)Rights as a Stockholder. Once a Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

        12.    Taxes.

(a)As a condition of the exercise of an Option or Stock Purchase Right granted
under the Plan, the Participant (or in the case of the Participant's death, the
person exercising the Option or Stock Purchase Right) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable federal, state, local or foreign withholding tax obligations that may
arise in connection with the exercise of Option or Stock Purchase Right and the
issuance of Shares. The Company shall not be required to issue any Shares under
the Plan until such obligations are satisfied.

(b)In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option or Stock Purchase Right.

(c)In the case of a Participant other than an Employee (or in the case of an
Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations), in the absence of
any other arrangement and to the extent permitted under the Applicable Laws, the
Participant shall be deemed to have elected to have the Company withhold from
the Shares to be issued upon exercise of the Option or Stock Purchase Right that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, applicable to the
exercise. For purposes of this Section, the Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined under the Applicable Laws (the "Tax Date").

(d)If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option or
Stock Purchase Right by surrendering to the Company Shares that (i) in the case
of Shares previously acquired from the Company, have been owned by the
Participant for more than six (6) months on the date of surrender, and (ii) have
a Fair Market Value determined as of the applicable Tax Date equal to the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, applicable to the exercise.

(e)Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or

-9-

--------------------------------------------------------------------------------

disapproval of the Administrator. Any election by a Participant under
Section 12(d) above must be made on or prior to the applicable Tax Date.

(f)In the event an election to have Shares withheld is made by a Participant and
the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

        13.    Non-Transferability of Options and Stock Purchase Rights. Options
and Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution; provided however that the Administrator may in its
discretion grant transferable Nonstatutory Stock Options pursuant to Option
Agreements specifying (i) the manner in which such Nonstatutory Stock Options
are transferable and (ii) that any such transfer shall be subject to the
Applicable Laws. The designation of a beneficiary by an Optionee will not
constitute a transfer. An Option or Stock Purchase Right may be exercised,
during the lifetime of the holder of Option or Stock Purchase Right, only by
such holder or a transferee permitted by this Section 13.

        14.    Adjustments Upon Changes in Capitalization, Corporate
Transactions and Certain Other Transactions.

(a)Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Option or Stock Purchase Right, the number of Shares set forth in Sections
3(a)(i) and 8 above, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options or Stock
Purchase Rights have yet been granted or that have been returned to the Plan
upon cancellation or expiration of an Option or Stock Purchase Right, as well as
the price per Share of Common Stock covered by each such outstanding Option or
Stock Purchase Right, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination, recapitalization or
reclassification of the Common Stock (including any change in the number of
Shares of Common Stock effected in connection with a change of domicile of the
Company), or any other increase or decrease in the number of issued Shares of
Common Stock effected without receipt of consideration by the Company; provided
however that conversion of any convertible securities of the Company shall not
be deemed to have been "effected without receipt of consideration." Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Common Stock subject to an Option or Stock Purchase Right.

(b)Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company, each outstanding Option or Stock Purchase Right shall terminate
immediately prior to the consummation of the transaction, unless otherwise
provided by the Administrator.

(c)Corporate Transactions; Change of Control. In the event of a Corporate
Transaction, each outstanding Option and Stock Purchase Right shall be assumed
or an equivalent option or right shall be substituted by the successor
corporation or a Parent or Subsidiary of such successor corporation (such
entity, the "Successor Corporation"), unless the Successor Corporation does not
agree to such assumption or substitution, in which case such Options and Stock
Purchase Rights shall terminate upon consummation of the transaction.
Notwithstanding the preceding sentence, in the event of a Change of Control,
each

-10-

--------------------------------------------------------------------------------

outstanding Option and Stock Purchase Right shall be assumed or an equivalent
option or right shall be substituted by the Successor Corporation, unless the
Successor Corporation does not agree to such assumption or substitution, in
which case the vesting of each Option shall accelerate and the Options shall
become exercisable in full (including with respect to Shares as to which an
Option would not otherwise be vested and exercisable), and any repurchase right
in favor of the Company with respect to any Shares purchased upon exercise of an
Option or Stock Purchase Right shall lapse in full, prior to consummation of the
transaction at such time and on such conditions as the Administrator shall
determine. To the extent an Option or Stock Purchase Right is not exercised
prior to consummation of a Change of Control in which the vesting of Options or
the lapse of repurchase rights is being accelerated, such Option or Stock
Purchase Right shall terminate upon such consummation and the Administrator
shall notify the Optionee or holder of the Stock Purchase Right of such fact at
least five (5) days prior to the date on which the Option or Stock Purchase
Right terminates.

        For purposes of this Section 14(c), an Option or a Stock Purchase Right
shall be considered assumed, without limitation, if, at the time of issuance of
the stock or other consideration upon a Corporate Transaction or a Change of
Control, as the case may be, each holder of an Option or Stock Purchase Right
would be entitled to receive upon exercise of the Option or Stock Purchase Right
the same number and kind of shares of stock or the same amount of property, cash
or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of Shares of Common Stock covered by the
Option or the Stock Purchase Right at such time (after giving effect to any
adjustments in the number of Shares covered by the Option or Stock Purchase
Right as provided for in this Section 14); provided however that if the
consideration received in the transaction is not solely common stock of the
Successor Corporation, the Administrator may, with the consent of the Successor
Corporation, provide for the consideration to be received upon exercise of the
Option or Stock Purchase Right to be solely common stock of the Successor
Corporation equal to the Fair Market Value of the per Share consideration
received by holders of Common Stock in the transaction.

(d)Certain Distributions. In the event of any distribution to the Company's
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

        15.    Time of Granting Options and Stock Purchase Rights. The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator;
provided however that in the case of an Incentive Stock Option, the grant date
shall be the later of the date on which the Administrator makes the
determination granting such Incentive Stock Option or the date of commencement
of the Optionee's employment relationship with the Company. Notice of the
determination shall be given to each Employee or Consultant to whom an Option or
Stock Purchase Right is so granted within a reasonable time after the date of
such grant.

        16.    Amendment and Termination of the Plan.

(a)Amendment and Termination. The Board may at any time amend, alter, suspend,
discontinue or terminate the Plan, but no amendment, alteration, suspension,
discontinuance or termination (other than an adjustment made pursuant to
Section 14 above) shall be made that would materially and adversely affect the
rights of any Optionee or holder of Stock Purchase Rights under any outstanding
grant, without his or her consent.

(b)Effect of Amendment or Termination. No amendment or termination of the Plan
shall materially and adversely affect Options or Stock Purchase Rights already
granted, unless mutually agreed

-11-

--------------------------------------------------------------------------------

otherwise between the Optionee or holder of the Stock Purchase Rights and the
Administrator, which agreement must be in writing and signed by such Optionee or
holder and the Company.

        17.    Conditions Upon Issuance of Shares. Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Shares under the Plan unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel.

        As a condition to the exercise of an Option or Stock Purchase Right, the
Company may require the person exercising such Option or Stock Purchase Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by law.

        18.    Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

        19.    Agreements. Options and Stock Purchase Rights shall be evidenced
by Option Agreements and Restricted Stock Purchase Agreements, respectively, in
such form(s) as the Administrator shall from time to time approve.

        20.    Stockholder Approval. If required by the Applicable Laws,
continuance of the Plan shall be subject to approval by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted.
Such stockholder approval shall be obtained in the manner and to the degree
required under the Applicable Laws.

        21.    Information. Plan participants shall receive Company financial
statements at least annually, plus such other documents if any as are required
under applicable law.

-12-

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.7



TENFOLD CORPORATION 1999 STOCK PLAN
